Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 4, 2019.  Claims 1-10 are pending.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Claim 1 recites the limitation “the engine”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 introduced “an exhaust-gas-producing internal combustion engine” and refers back to “the internal combustion engine” five times.  Then referring back to “the engine” is unclear if it refers back to the same engine as the internal combustion engine.
Claim 10 recites the limitation “the engine”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 10 introduced “an exhaust-gas-producing internal combustion engine” and refers back to “the internal combustion engine” six times.  Then referring back to “the engine” is unclear if it refers back to the same engine as the internal combustion engine.
Appropriate correction is required.  
Claims 2-9 are objected to for incorporating the errors of their respective base claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morisaki, U.S. Patent 10,661,778 B2 (2020).
As to claim 1, Morisaki discloses a method for operating a hybrid drive apparatus for a motor vehicle, having an exhaust-gas-producing internal combustion engine and an electric motor, wherein the internal combustion engine and the electric motor, respectively alone or at least sometimes jointly, provide a drive torque, comprising: when a start threshold value is exceeded by a demand variable, the internal com- 
As to claim 2, Morisaki discloses the method according to claim 1, and further discloses wherein an output of the hybrid drive apparatus, a rotational speed of the hybrid drive apparatus, a torque of the hybrid drive apparatus, and/or a speed of the motor vehicle are used as the demand variable (Column 5, Line 51 – Column 6, Line 24).
As to claim 3, Morisaki discloses the method according to claim 1, and further discloses wherein a coolant temperature, a lubricant temperature, a cylinder wall temperature, a piston temperature, and/or a fresh gas throughput of the internal combustion engine are used as the operating variable (Column 5, Line 51 – Column 6, Line 24, Column 14, Lines 25-31).
As to claim 4, Morisaki discloses the method according to claim 1, and further discloses wherein the selection of the start threshold value and/or of the stop threshold value takes place continuously or discreetly (Column 5, Line 51 – Column 6, Line 24, Column 14, Lines 25-31).
As to claim 5, Morisaki discloses the method according to claim 1, and further discloses wherein the start threshold value and/or the stop threshold value is determined, with continuous selection, by a mathematical function which has the operating variable as the input variable (Column 5, Line 51 – Column 6, Line 24, Column 14, Lines 25-31). 
As to claim 9, Morisaki discloses the method according to claim 1, and further discloses wherein a gasoline internal combustion engine is used as the internal combustion engine (Column 5, Lines 37-50).
As to claim 10, Morisaki discloses a hybrid drive apparatus for a motor vehicle, comprising: an exhaust-gas-producing internal combustion engine and an electric motor, wherein the internal combustion engine and the electric motor, respectively alone or at least sometimes jointly, provide a drive torque, wherein the hybrid drive apparatus is formed to start the internal combustion engine when a start thresh- old value is exceeded by a demand variable and to at least partially generate the drive torque by the internal combustion engine and to stop the internal combustion engine when a stop threshold value is not met by the demand variable and to generate the drive torque solely by the electric motor, and wherein the hybrid drive apparatus has a particulate filter for filtering the exhaust gas of the internal combustion engine, wherein the hybrid drive apparatus is further formed to variably select the start threshold value and/or the stop threshold value in order to reduce soot generation within the engine as a function of an operating variable describing a temperature of the internal combustion engine (Figure 1, particulate matter filter 25, Column 5, Line 51 – Column 6, Line 24, Column 14, Lines 25-31, claim 4).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663